                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 3:19-cr-00137-EMC
                                                        Plaintiff,
                                   8
                                                                                           DETENTION ORDER
                                                 v.
                                   9

                                  10     LUIS VILLARREAL,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Luis Villarreal is charged by indictment with violations of 21 U.S.C. § 841,

                                  14   related to the distribution of fentanyl, heroin and methamphetamine. Mr. Villarreal appeared

                                  15   before the Court for a detention hearing on April 2, 2019. Mr. Villarreal was represented by

                                  16   Gabriella Bischof and the government was represented by Sloan Heffron. Upon consideration of

                                  17   the facts, proffers and arguments presented, and for the reasons stated on the record, the Court

                                  18   finds by clear and convincing evidence that Mr. Villarreal poses a danger to the community and

                                  19   that no condition or combination of conditions currently available will reasonably assure that Mr.

                                  20   Villareal is not a danger to the community. While Mr. Villarreal proposes release to a residential

                                  21   drug treatment facility, given Mr. Villarreal’s criminal history, lack of employment, and lack of

                                  22   appropriate sureties, such placement does not reasonably assure the safety of the community. The

                                  23   proposed surety is not appropriate given her criminal record. More importantly, however, Mr.

                                  24   Villarreal’s recent criminal history demonstrates his danger. In particular, in March 2018 he was

                                  25   convicted in state court of a drug related crime arising out of an incident in January 2018. He was

                                  26   then convicted of engaging in another drug related crime the month following his conviction; in

                                  27   other words, he engaged in another drug crime just one month after being convicted of a drug

                                  28   crime. Then, on February 5, 2019 he was convicted of a burglary occurring on January 7, 2019,
                                   1   and in the pending indictment is charged with engaging in the federal drug crimes described above

                                   2   just 20 days after that conviction. He was also on active probation at the time of his arrest.

                                   3   Accordingly, Mr. Villarreal is detained.

                                   4          These findings are made without prejudice to Mr. Villarreal’s right to seek review of his

                                   5   detention should new information arise.

                                   6          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

                                   7          1.      Defendant Villarreal is committed to the custody of the Attorney General for

                                   8   confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

                                   9   serving sentences or being held in custody pending appeal;

                                  10          2.      Defendant Villarreal be afforded reasonable opportunity for private consultation

                                  11   with counsel; and

                                  12          3.      On order of a court of the United States or on request of an attorney for the
Northern District of California
 United States District Court




                                  13   government, the person in charge of the corrections facility in which the defendant is confined

                                  14   shall deliver the defendant to an authorized United States marshal for the purpose of any

                                  15   appearance in connection with a court proceeding.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: April 2, 2019

                                  19

                                  20
                                                                                                     JACQUELINE SCOTT CORLEY
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
